DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 2/22/2022 have been entered. Any objection\rejections from the previous office action filed 11/19/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-10,12,15-16,20,22 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stopek et al. (US 8,679,157). This new rejection was necessitated by amendment.
Stopek discloses sutures which include biodegradable polymers including hyaluronic acid HA (meeting claim 3) and non-degradable polymers including polyethylene, polyamides and polyesters (meeting claim 5) and other polymer including PLGA (meeting claim 7), bioactive agents were coated on and included analgesics and other drugs including paclitaxel, dexamethasone, heparin and ibuprofen (meeting claims 15-16). See entire disclosure, especially abstract, col 4 lines 8-44, col 6 lines 4-34, col 11 lines 35-43, col 12 line 60-col 14 line 21, col 18 lines 53-65 and claims 1,5-6,9 and 15. Regarding claim 9, the process to make the suture does not impart a patentable difference since there is nothing in the claims to physically distinguish the suture from Stopek. The products are still sutures, thus the method to make them does not impart a patentable distinction. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Regarding claims 22-23, the sutures shown in the drawings and described as having a diameter are considered to read on having a circular and oval cross section. Regarding the recitation that the textile is a tape, the examiner considered this to be an intended use for the textile and was considered to read on an elongated material to hold or fasten. Since the suture of Stopek is within the scope of the claims it will be capable of performing the same intended use. The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. .
Claim(s) 1-4,6-11,15,,20,22 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Callegaro et al (US 2001/00089937). This new rejection was necessitated by amendment.
Callegaro teaches benzyl esters of HA and their use in threads including sutures, the threads could be multifilament containing other polymers including polylactic acid (meeting claim 7) and polytetrafluoroethylene (meeting claim 6). See entire disclosure, especially abstract, [0031],[0075], examples and claims 10-20 and 26. Regarding claim 9, the process to make the suture does not impart a patentable difference since there is nothing in the claims to physically distinguish the suture from Callegaro. The products are still sutures, thus the method to make them does not impart a patentable distinction. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Regarding claim 11, the diameter of the threads of Callegaro were 75-800 microns, within the claimed range. See [0031]. Regarding claims 22-23, the sutures shown in the drawings and described .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12,15-16,20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopek et al. (US 8,679,157) in view of Callegaro et al (US 2001/00089937). This new rejection was necessitated by amendment.
Stopek is disclosed above. Stopek is silent with respect to the amount of non-degradable polymer in claim 4 and the diameter of the suture. However generally, differences in diameter of a suture or the amount of polymer fiber used in a multifilament thread will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such size and amount is critical. It is well-established 
Stopek while teaching use of hyaluronic acid (HA) is silent with respect to the use of benzyl esters of HA.
Callegaro is used primarily for the disclosure within that sutures comprising benzyl ester of HA were well known before the time of the claimed invention. See entire disclosure, especially abstract, [0031],[0075], example 1 and claims 10-20 and 26. The esterfied HA had several noted advantages including good biodegradability, significant tensile strength, they did not cause hypertrophic scaring and threads produce from them could act as bactericides. See [0021], [0025], [0031],[0037]-[0038].
Since Stopek already teaches use of HA in sutures one of ordinary skill would have a high expectation of success in substituting the benzyl ester HA of Callegaro. Reason to make such a modification would be to produce a suture with the noted advantages of the esterfied HA including good biodegradability, significant tensile strength, anti-scarring and bactericidal properties. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-12,15-16,20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callegaro et al (US 2001/00089937) in view of Stopek et al. (US 8,679,157). This new rejection was necessitated by amendment.

Callegaro does not teach coating the sutures with therapeutic agents such as analgesics including the drugs of claim 16.
As noted above Stopek teaches sutures with coated bioactive agents including analgesics and drugs including paclitaxel, dexamethasone, heparin and ibuprofen. See col 12 line 60-col 14 line 21.
Since the two references are generally related to the same field of sutures one of ordinary skill would have a high expectation of success in coating the sutures of Callegaro with the bioactives of Stopek. Reason to make such a modification would be to provide a therapeutic effect to a subject in need, such as pain relief to the suture. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicants assert the invention provides good knot pull strength and biocompatibility that is superior to prior art sutures. Applicants assert these features are not shown or suggested in the prior art. 
As noted above Stopek and Callegaro disclose sutures within the scope of at least the independent claim. Any property will necessarily be the same since the sutures are within the scope of the rejected claims. Regardless the prior art does disclose the sutures have good biocompatibility and tensile strength. If applicant’s intention is to provide an allegation of an unexpected results the it is insufficient as it does not compare the results to the closest prior art (considered to be Callegaro) and the claims are not commensurate in scope with the examples shown. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.

/JAMES W ROGERS/